Citation Nr: 1641807	
Decision Date: 10/28/16    Archive Date: 11/08/16

DOCKET NO.  12-35 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a back disability.   


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Bordewyk, Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to May 1985.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which, in pertinent part, denied entitlement to service connection for a lumbar spine disability.  

In a November 2012 VA Form 9 signed by the Veteran, he stated that he wanted a Board videoconference hearing.  However, in a VA Form 9 dated June 19, 2014, the Veteran indicated that he did not want a Board hearing.  While a July 17, 2014, statement from the Veteran's representative noted the Veteran's request in the November 2012 VA Form 9 for a videoconference hearing and a VA Form 8 dated July 22, 2014, notes a pending request for a Board videoconference hearing, the Veteran's representative reiterated the claimant's desire that he no longer wants a hearing in a statement dated July 25, 2014.  Both the June 2014 statement from the Veteran and the July 25, 2014, statement from the Veteran's representative indicating that the appellant no longer wanted a Board hearing were received by the RO on July 29, 2014.  As the most recent statement from the Veteran's representative indicates that he no longer desires a hearing and is consistent with the most recent communication from the Veteran, the Board concludes that the Veteran has withdrawn his request for a hearing before the Board.  38 C.F.R. § 20.704(d) (2015). 

In a November 2013 statement, the Veteran withdrew his pending claim for service connection for posttraumatic stress disorder (PTSD).  

The claim was remanded by the Board in March 2015 for additional development.  As that development has been completed, the claim has been returned for further appellate action.  

The Veteran filed a claim of entitlement to service connection for a back disorder.  The RO denied entitlement to service connection for degenerative disc disease of the lumbar spine.  In a March 2013 statement, a private doctor diagnosed sciatica, post-laminectomy syndrome, arachnoiditis, and spinal stenosis.  Furthermore, a Social Security Administration decision reflects that disc herniation of the thoracic spine had been diagnosed.  Pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board will consider these diagnoses as part of the claim on appeal.  The issue on appeal has been recharacterized accordingly.


FINDING OF FACT

A current back disability is not etiologically related to military service.  


CONCLUSION OF LAW

The criteria for service connection for a back disability are not met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he incurred a back disability during or as a result of service.  VA and private treatment records associated with the claims file since the institution of the claim in March 2011 clearly demonstrate a current disability, including degenerative disc disease of the lumbar spine with bilateral radiculopathy and sciatica, intervertebral disc syndrome, post-laminectomy syndrome, arachnoiditis, spinal stenosis, and disc herniation of the thoracic spine.

During the claim, including in a July 2013 statement, the Veteran has reported that he first injured his back during service while picking up a large rock.  He has stated that he was told upon treatment at the time that several vertebrae were out of place but that they went back into place after manipulation by a doctor.  He has reported that thereafter he experienced multiple instances where he tweaked his back resulting in flare ups, including during jump school, while riding in armored personnel carriers in cold weather conditions, and following a crash on a motorbike.  The Veteran has also reported, including in an October 2011 notice of disagreement and the July 2013 statement, that he did not complete jump school the first time because of his back pain.  
Service personnel records document that the Veteran did not complete basic airborne training in 1977 but do not give the reason for that.  

According to his service treatment records, the Veteran's enlistment examination revealed a normal spine examination and that he denied recurrent back pain at that time.  In May 1978, the Veteran reported upper back and left shoulder pain for one day and was diagnosed with muscle strain.  An August 1980 service treatment record documents that the Veteran experienced low back pain with shoulder pain after moving a hot water heater.  His spine was found to be normal following a March 1981 physical examination and the Veteran denied recurrent back pain at that time.  In August 1982, the Veteran reported four weeks of low back pain radiating to the left shoulder, which was aggravated by riding a motorcycle.  He denied any prior back pain and was diagnosed with left lower trapezius strain.  An X-ray performed at the time was negative for significant abnormalities.  In June 1983, he reported back pain with spasms after moving a piece of furniture and was diagnosed with right paravertebral spasm with radicular pain.  The Veteran reported lower back pain for one day without trauma in January 1984, at which time he was diagnosed with a back strain.  Finally, in a March 1985 separation examination and report of medical history, the spine was found to be normal and the Veteran denied recurrent back pain.  

Service treatment records also document that the Veteran reported an injury to his left hip and thigh following a parachute jump in November 1977, but there was no mention of any back symptoms or injury related to that or any other jump.  

Post-service treatment records and statements from the Veteran reveal that he has reported different dates of onset for his back symptoms or disabilities.  An August 2006 statement from the Veteran's private physician, Dr. L.R., indicated that the Veteran had a long-standing history of back problems dating back to 1994, and had undergone two surgeries since then.  A September 2008 record from Dr. B.H. indicated that the Veteran experienced his first back pain in 2000.  A June 2012 treatment record from R.F., a nurse practitioner, stated that the Veteran had a history of back pain developing in mid-adulthood with no particular injury or trauma.  In a July 2013 statement, the Veteran reported that his first inclination that there were back problems on the horizon was a discussion with a "chiropractor friend" who suggested X-rays due to his chronic sore back.  The Veteran stated that the chiropractor saw some issues that would complicate his life further down the road, but that his first major issue with his back occurred in early 1995.  Finally, in an August 2015 statement, the Veteran reported that he first received back treatment within 18 months of discharge, when he was treated by a chiropractor.  

The Veteran received a VA examination in July 2011, after which the examiner opined that the degenerative disc disease of the lumbar spine is less likely as not cause by or a result of injury in service.  The examiner noted that the Veteran had multiple mild back strains during service, but that he did not incur a significant back injury that would be expected to cause future back problems or the early onset of arthritis.  As such, the examiner concluded that the Veteran's current back problems are not related to his in-service injuries.  

Following a second VA examination in July 2015, the examiner determined that it is less likely than not that any current back disability is etiologically related to military service.  The examiner stated that there is no medical evidence that the Veteran's current low back condition is due to his injuries in service.  The examiner explained that although the Veteran was noted to have muscle strains of the lower back, those injuries would not be expected to cause the early onset of degenerative joint disease, degenerative disc disease, or any other future back problems.  In addition, the examiner found persuasive the fact that the Veteran had normal back examinations in March 1981 as well as during the March 1985 separation examination and that he denied any recurrent back pain at that time.  The examiner also noted several of the Veteran's post-service reports to medical professionals that his back disability and/or symptoms began years after discharge and stated that there are no records documenting any back complaints or medical condition of the back for at least a decade after leaving service.  Therefore, the examiner concluded that the Veteran's current back condition was not caused by his in-service injuries.  

In an April 2015 statement, the Veteran's private physician, Dr. L.R., indicates that he has treated the Veteran since July 2006 for accelerated lumbar spondylosis with lumbar radiculopathies.  The physician states that he has reviewed the medical history, including multiple diagnostic tests, past service treatment records, and the types of training and field exercises performed during the Veteran's service.  The physician opines that it is more likely than not that the Veteran's condition was caused by his military service.  The only rationale provided is that the Veteran has no other known risk factors that may have precipitated his current condition.  

Based on the foregoing, the Board finds that service connection for a back disability is not warranted.  While service treatment records do demonstrate treatment for back injuries or symptoms, at no time was the Veteran found to have a chronic back disability.  The different instances of back treatment during service were for acute injuries or pain, as a chronic disability was not diagnosed and each instance did not require additional or continuous treatment.  The Veteran had a normal spine examination in March 1981, a normal spine X-ray in August 1982, and a normal spine examination upon separation in March 1985.  Moreover, the Veteran specifically denied recurrent back pain in March 1981 and March 1985, despite the fact that he had reported symptoms or injuries in the years leading up to each examination and despite the fact that he had acknowledged the presence of other symptoms or disabilities at that time of those normal examinations.  Therefore, the service treatment records do not document that a chronic back disability was incurred during service.  

The weight of the medical opinion evidence is also against the claim.  Both the July 2011 and July 2015 VA examiners interviewed and examined the Veteran and reviewed the service treatment records and post-service medical records.  Based on the evidence of record, both examiners found that there was no evidence that the Veteran incurred the type of in-service injury that would lead to a chronic disability like he has now.  The 2015 examiner also noted evidence that weighed against a finding of service connection.  As such, the examiners stated that the Veteran's current back condition was not related to his military service.  

While the Veteran's private physician, Dr. L.R., provided a positive opinion in this case, he did not provide a rational for that opinion, other than perhaps that there was no other injury post-service that could have led to his back condition.  As such, the physician's opinion is of little probative value, if any, and is certainly outweighed by the two VA opinions, which were based on the evidence of record and included a rationale for their findings.  

Finally, the Board notes that the Veteran is competent to report when his back symptoms began and if they have continued since.  However, his reports regarding the onset of his back symptoms have not been consistent and have primarily pointed to an onset well after his discharge from service.  Moreover, the Veteran is not competent to render an etiology opinion regarding the cause of current back disabilities such as arthritis.  Such an opinion requires medical expertise, which he is not known to possess.  As such, his statements regarding a link between his current back disabilities and service are outweighed by the VA opinions against his claim.  

Given the lack of medical evidence in support of the claim and the absence of consistent reports of onset and continuity, the evidence is against a finding of a nexus between the Veteran's current back disabilities and in-service injuries.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim, and it is, therefore, denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of evidence, that rule is not applicable in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in May 2011. 

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service records, private treatment records, and VA treatment records through May 2015 are associated with the claims file and the Veteran has not identified any other relevant treatment records to VA.  

In addition, the Board finds that the medical opinion evidence is adequate as it is based on physical examination and review of the Veteran's statements and contains clear findings.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The issue on appeal was previously before the Board March 2015, when it was remanded for additional development.  In accordance with the remand instructions, records relevant to Social Security Administration (SSA) disability benefits were obtained, all outstanding VA and private treatment records were obtained, a July 2015 VA examination was provided, and a supplemental statement of the case was issued in July 2015.  Since the record reflects compliance with the prior remand instructions, the Board may proceed with adjudication of the claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.


ORDER

Service connection for a back disability is denied.  



____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


